DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a sheet discharge port formed in a surface of the discharge housing part” (line 12 of Claim 1) and “an upper surface edge part” (Claim 2), “a top wall surface”, “a side wall surface” and “an end edge part” (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding Claim 1, it is noted that per the specification, the sheet discharge port is 302 and discharge housing part is 401a. However, as seen in Fig. 1, 302 points to a discharge point of the relay conveyance device 300 and 401a points to a discharge point of post-processing device 400. Rather, does the claim intend to refer to the “first discharge port” (401d) as the sheet discharge port? This would further be consistent with lines 15-17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification does not contain reference numbers for the “upper surface edge part” (Claim 2), “a top wall surface”, “a side wall surface” and “an end edge part” (Claim 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the post-processing apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sheet discharge port of the image forming apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the sheet discharge port introduced in line 12 is located in the discharge housing part (of the post-processing device, not of the image forming apparatus).
Claims 2-7 are rejected by dependency.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the combination of elements as claimed, specifically with the external cover characteristics recited (Claims 1-7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakuta et al. (US Pub No. 2021/0309475) and Nobe (US Pub No. 2017/0057776) lack a cover that serves as an extension to a discharge tray.
Mizutani et al. (US Pub No. 2011/0215517) lacks a conveyance guide unit (and subsequent cover) disposed between an image forming apparatus and post-processing device but discloses guide members at the interface between an image forming apparatus and post-processing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 30, 2022